Braley, J.
The exceptions were not in proper form when allowed, as, the bill having failed to show that the plaintiff obtained a verdict, the defendant did not appear to be aggrieved. But upon resort to a copy of the papers transmitted with the record, although not made a part of it, the omission may be considered as inferentially supplied.
The plaintiff at the time of the accident having been a passenger, the defendant owed to her the duty of exercising that degree of care in the operation of the car which was reasonably necessary to protect her from personal injuries during transportation. We have uniformly held, that the sudden movement of cars operated by steam or electricity, even when accompanied by jolts, lurches or jerks, ordinarily does not show negligence of the carrier, although a passenger may suffer much physical uneasiness or be injured by the occurrence. The reason which frequently has been stated is, that, such incidents being practically inseparable from this mode of travel, they are reasonably to be expected, even if forcible in degree, and are assumed by him as a part of the contract of carriage. Spooner v. Old Colony Street Railway, 190 Mass. 132,134. McGann v. Boston Elevated Railway, 199 Mass. 446,448, and cases cited. Tupper v. Boston Elevated Railway, 204 Mass. 151, 153. But where the irregular action of the' car is so excessive and violent, although it may remain on the track, that from common experience the jury would be warranted in finding that the movement would not have happened but for a defect in the car or in the roadbed, or from carelessness in the management of the car, evidence of the accident and of the plaintiff’s due care are prima facie sufficient to establish liability if no proof that it has not been guilty of negligence is offered by the carrier. Spooner v. Old Colony Street Railway, 190 Mass. 132. Carroll v. Boston Elevated Railway, 200 Mass. 527, 534, 535.
The statement of the plaintiff, that as she entered the car and while passing to a seat, the car started with such velocity as to give her the impression that it “ was going to stand right up,” is a plain description without the use of “ mere expletive or declamatory words,” which were characterized in Foley v. Boston & Maine Railroad, 193 Mass. 332, 335, as being of no assistance in ascertaining the fact which the witness is attempting to de*389scribe. If she received a distinct sensation that the floor of the car was rising, it is not easy to conceive of a plainer or less rhetorical way of describing the force which she said caused her.to fall and suffer severe injuries. To have rejected this evidence would have been in effect to say that the plaintiff could not be permitted to give a description of the accident. Nor is the defendant’s argument, that the jury would be misled by it, of weight.
If the conductor was under no obligation to wait until the plaintiff was seated before giving the signal to start, the motorman was bound to use ordinary care in so applying the current of electricity when the car was started as to avoid injury to passengers who were taking seats. Weeks v. Boston Elevated Railway, 190 Mass. 563. Tupper v. Boston Elevated Railway, 204 Mass. 151. Hamilton v. Boston & Northern Street Railway, 193 Mass. 324. Lacour v. Springfield Street Railway, 200 Mass. 34, 35. Gardner v. Boston Elevated Railway, 204 Mass. 213. The plaintiff did not contend that the equipment of the car was defective, but that the whole power was abruptly and carelessly turned on in an attempt to start at the maximum speed, when if properly operated the car should have been slowly put in motion. It is well recognized that the adaptation of electricity as a motive power, with the construction and operation of the appliances by which the current is transmitted to the moving mechanism of the car, is not a matter of general knowledge, but properly may be the subject of expert testimony. Prendible v. Connecticut River Manuf. Co. 160 Mass. 131. Prince v. Lowell Electric Light Corp. 20l Mass. 276, 282. The order in which evidence should be introduced being within the discretion of the trial court to which no exception lies, the entire testimony of the plaintiff’s electrical expert, whose qualifications appear to have been sufficient to enable him to express an opinion, was admissible in explanation of the proper method of operation, where the pattern of controller used was the same as that with which the defendant’s car was equipped. Commonwealth v. Johnson, 188 Mass. 382, 385. Sullivan v. Fugazzi, 193 Mass. 518.
But if the defendant’s general exceptions to the admission of evidence of this character are not well founded, it urges the exception taken to the question, whether if the car had been prop*390erly started by moving the handle of the controller at intervals from notch to notch, it “ would . . . jump in the way that has been described.” The question, and the answer, which was in the negative, must be read with the further answer given after the defendant’s motorman had described the car and its equipment. It would seem to be plain, that even if the car and the controller were of the construction shown by the defendant’s evidence, the testimony of the expert still was unequivocally to the effect, that if the power had been properly turned on the accident would not have happened. The objection to the question, however, on which the defendant most strongly relies, is the use of the words, “ in the way that has been described.” It is contended, that the inquiry should have been framed hypothetically, as the question assumed a fact as proved, of which there was only evidence for the jury. It is to be presumed that the witness knew of the plaintiff’s description, which was the only evidence that the car rose .up, and then plunged forward, and that his opinion was based upon this statement. If the question had been put by repeating what she had said as an assumption which the jury might determine to have been proved, his answer must have been the same. . The terms of the question implied the witness was to assume that the plaintiff described what she contended was an actual event, but he was not asked to draw any inference as to the truth of her evidence, or to pass upon the weight of the testimony. The form of the question employed is substantially that which was used and approved in Twombly v. Leach, 11 Cush. 397, 405, Hunt v. Lowell Gas Light Co. 8 Allen, 169,172, Hand v. Brookline, 126 Mass. 324, and Rafferty v. Nawn, 182 Mass. 503, 507. In those-cases it was held that an expert, who had heard the testimony of a previous witness which was material to" the issue, might give his opinion without the inquiry being hypothetical in form. The point was again raised in Phillips v. J. H. Lockey Piano Case Co. 205 Mass. 59, 63, where an expert was permitted to give his opinion predicated upon statements, “ as testified to ” by other witnesses. It was said in the opinion by Morton, J., “ One objection urged is, in effect, that the question was not sufficiently comprehensive. But however much that might affect the value of the answer it did not make the question itself in*391competent. Another objection is that it called for the opinion of the witness upon the effect of evidence. We do not think so. The words ‘ as testified to ’ referred simply to what had been previously described.” It must have been clearly understood that, if the defendant’s account of the accident was the true one, the plaintiff could not recover, and that the only ground upon which the action could be maintained was the assumption that the accident happened as testified to by the plaintiff.
In the conduct of the trial, where in the correct and orderly examination of witnesses much must be left to the discretion of the presiding judge, I fail to find that the defendant was prejudiced, and, the evidence having been properly admitted, the judge rightly refused to exclude it on the defendant’s motion.
We are of opinion that it was a question of fact upon all the evidence, whether the car rose upward in the manner described, and if it did, that the jury also could find from the testimony of the plaintiff and of the expert that not only was such an occurrence extraordinary, but the motorman must have gone forward by the instantaneous application of a current, which he should have known was largely in excess of the power necessary to have been applied to start the car in the usual way. Beal v. Lowell & Dracut Street Railway, 157 Mass. 444.

Exceptions overruled.